EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tate Tischner on 3/24/2021.

The application has been amended as follows: 
In claim 1, at line 1, the phrase  “poultry eggs” has been deleted and replaced with  --a poultry egg--.
	In claim 1, at line 3, the phrase  “an amount” has been deleted and replaced with  --an effective amount--.

	Claim 7 has been rewritten as:

----------------
	7.	The method of claim 1, further comprising feeding the poultry a non-microalgae source of n-3 fatty acids.
----------------

Conclusion
Claims 1-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY L CLARK/             Primary Examiner, Art Unit 1699